     3:18-cv-01495-SAL         Date Filed 06/09/21      Entry Number 70        Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Margueritte Timms,                    )              C/A No. 3:18-cv-01495-SAL
                                      )
                           Plaintiff, )
                                      )
v.                                    )              OPINION & ORDER
                                      )
USAA Federal Savings Bank,            )
                                      )
                           Defendant. )
___________________________________ )

   This matter is before the court on Defendant USAA Federal Savings Bank (“Defendant”)

Motion for Summary Judgment (“Motion”) on Plaintiff Margueritte Timms’s (“Plaintiff”)

Telephone Consumer Protection Act (“TCPA”) and negligent, reckless, and/or wanton training

and supervision claims. [ECF No. 64.] For the reasons set forth below, the court grants

Defendant’s Motion.

                               PROCEDURAL BACKGROUND

   Plaintiff instituted this action on June 1, 2018, seeking to recover damages from Defendant for

alleged violation of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., alleged

violation of the TCPA, 47 U.S.C. § 227 et seq., invasion of privacy, and negligent, reckless, and/or

wanton training and supervision related to the two statutory claims. [ECF No. 1.] All of Plaintiff’s

claims relate to two credit card accounts, the first of which was opened by Plaintiff’s husband,

Alan Timms, in 2011. The undisputed facts related to the accounts and to Plaintiff’s claims are

outlined in the court’s prior order dated August 20, 2020. [ECF No. 58.] In the interest of judicial

economy, and to the extent relevant, the court incorporates those undisputed facts by reference

herein.




                                                 1
     3:18-cv-01495-SAL         Date Filed 06/09/21       Entry Number 70        Page 2 of 13




    The court’s August 20, 2020 Order addressed cross-motions for summary judgment. 1 Id. The

court ruled in Defendant’s favor on the FCRA and invasion of privacy claims. Id. As to the TCPA

and training and supervision claims, the Court denied both parties’ motions without prejudice to

refile following the U.S. Supreme Court’s opinion in Facebook, Inc. v. Duguid.

    At the time the parties filed, 2 and the court heard, the cross-motions for summary judgment,

there was a circuit split over the definition of “automatic telephone dialing system” (“ATDS”).

The Ninth, Second, and Sixth Circuits held that an ATDS is “equipment which has the capacity—

(1) to store numbers to be called or (2) to produce numbers to be called, using a random or

sequential number generator—and to dial such numbers automatically (even if the system must be

turned on or triggered by a person)[.]” Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1053

(9th Cir. 2018); Duran v. La Boom Disco, Inc., 955 F.3d 279, 290 (2d Cir. 2020); Allan v. Penn.

Higher Ed. Assistance Agency, 968 F.3d 567, 579 (6th Cir. 2020). In contrast, the Third, Seventh,

and Eleventh Circuits held that an ATDS is equipment that stores or produces telephone numbers

using a random or sequential number generator—the clause “using a random or sequential number

generator” modifies both “store” and “produce.” Gadelhak v. AT&T Servs., Inc., 950 F.3d 458,

468 (7th Cir. 2020); Glasser v. Hilton Grand Vacations Co., LLC, 948 F.3d 1301 (11th Cir. 2020);

Dominquez v. Yahoo, Inc., 894 F.3d 116 (3d Cir. 2018).




1
  Plaintiff moved for partial summary judgment, seeking judgment in her favor on the FCRA
claims and on the question of whether Plaintiff revoked her consent to be called for purposes of
the TCPA claim. [ECF No. 34.] Defendant moved for summary judgment on all claims. [ECF
No. 33.]
2
  At the time of filing, the only circuits that had decided the question were the Ninth and the Third
Circuits. While the motions were pending, the Second, Sixth, Seventh, and Eleventh Circuits
issued opinions on the issue. [ECF Nos. 47, 51, 56 (filing of supplemental authority).]
                                                 2
      3:18-cv-01495-SAL         Date Filed 06/09/21       Entry Number 70         Page 3 of 13




    On July 9, 2020, 3 the U.S. Supreme Court granted certiorari in Facebook v. Duguid to answer

the following question: Whether the definition of ATDS in the TCPA encompasses any device that

can “store” and “automatically dial” telephone numbers, even if the device does not “us[e] a

random or sequential number generator.” 141 S. Ct. 192 (2020); [ECF No. 57-1.] The answer to

that question would resolve the circuit split and, potentially, be dispositive of Plaintiff’s claims in

this case.

    On April 1, 2021, the Court issued its decision. Facebook, Inc. v. Duguid, 141 S. Ct. 1163

(2021). It held that the clause “using a random or sequential number generator” in the statutory

definition of ATDS, 47 U.S.C. § 227(a)(1), modifies both “store and “produce,” thereby

“specifying how the equipment must either ‘store’ or ‘produce’ telephone numbers.” Id. at 1169.

Thus, “a necessary feature of an autodialer under § 227(a)(1)(A) is the capacity to use a random

or sequential number generator to either store or produce phone numbers to be called.” Id. at 1173.

    On April 15, 2021, Defendant filed the Motion that is the subject of this Order. [ECF No. 64.]

Plaintiff responded on April 29, 2021, and Defendant submitted a reply on May 17, 2021. [ECF

Nos. 65, 66.] The matter is, accordingly, fully briefed and ripe for resolution by this court.

                            SUMMARY JUDGMENT STANDARD

    Summary judgment is appropriate if a party “shows that there is no genuine dispute as to any

material fact” and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

“In determining whether a genuine issue has been raised, the court must construe all inferences

and ambiguities in favor of the nonmoving party.” HealthSouth Rehab. Hosp. v. American Nat'l


3
 The court held a hearing on the cross-motions for summary judgment on May 21, 2020. Shortly
after the hearing, the U.S. Supreme Court granted certiorari in Duguid. The August 20, 2020 Order
acknowledged the circuit split and the grant of certiorari in Duguid. [ECF No. 58 at pp.33–36.]
As a result, it stayed the TCPA and corresponding common law training and supervision claims
pending a decision in Duguid. Id.
                                                  3
     3:18-cv-01495-SAL          Date Filed 06/09/21      Entry Number 70         Page 4 of 13




Red Cross, 101 F.3d 1005, 1008 (4th Cir. 1996). The party seeking summary judgment shoulders

the initial burden of demonstrating to the court that there is no genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

   Once the moving party makes this threshold demonstration, the non-moving party may not rest

upon mere allegations or denials averred in the pleading, but rather must, by affidavits or other

means permitted by the Rule, set forth specific facts showing that there is a genuine issue for trial.

See Fed. R. Civ. P. 56; see also Celotex Corp., 477 U.S. at 323. A party asserting that a fact is

genuinely disputed must support the assertion by “citing to particular parts of materials in the

record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A). A litigant is unable to

“create a genuine issue of material fact through mere speculation or the building of one inference

upon another.” Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985). “[W]here the record taken as a

whole could not lead a rational trier of fact to find for the non-moving party, disposition by

summary judgment is appropriate.” Teamsters Joint Council No. 83 v. Centra, Inc., 947 F.2d 115,

119 (4th Cir. 1996).

                                ANALYSIS AND DISCUSSION

   As noted above, the two remaining claims in this case are for alleged violation of the TCPA

and negligent and reckless/wanton training and supervision premised on the purported TCPA

violation. If this court concludes that Defendant’s dialing system does not satisfy the statutory

definition of an ATDS as clarified by Duguid, Plaintiff’s remaining claims fail, and Defendant is




                                                  4
      3:18-cv-01495-SAL         Date Filed 06/09/21         Entry Number 70      Page 5 of 13




entitled to judgment as a matter of law. Accordingly, the court will begin its analysis with Duguid,

specifically as it relates to the evidence in the record.

I. TCPA.

    “The TCPA is a remedial statute that was passed to protect consumers from unwanted

automated telephone calls.” Stewart v. T-Mobile USA, Inc., 124 F. Supp. 3d 729, 732 (D.S.C. Aug.

28, 2015) (citing Gager v. Dell Fin. Servs., LLC, 727 F.3d 265, 271 (3d Cir. 2013)). It makes it

unlawful for any person “to make any call (other than a call made . . . with the prior express consent

of the called party) using any automatic telephone dialing system [ATDS] . . . (iii) to any telephone

number assigned to a . . . cellular telephone service . . . .” 47 U.S.C. § 227(b)(1)(A)(iii). At issue

here is whether the systems at issue qualify as an ATDS.

    An ATDS is statutorily defined as “equipment which has the capacity--(A) to store or produce

telephone numbers to be called, using a random or sequential number generator; and (B) to dial

such numbers.” 47 U.S.C. § 227(a)(1). As clarified by the Supreme Court in Duguid, “a necessary

feature of an autodialer under § 227(a)(1)(A) is the capacity to use a random or sequential number

generator to either store or produce phone numbers to be called.” 141 S. Ct. at 1173.

    In the present case, Plaintiff’s claims relate to debt collection calls beginning in or around

December 2016. [ECF No. 1., Compl. at ¶ 42.] Plaintiff alleges that over the course of ten months,

Defendant “carried out a systematic campaign of harassment against Plaintiff by calling Plaintiff

at least one hundred fifty-five (155) times.” Id. at ¶ 46; see also id. at ¶¶ 45, 47–64. Further,

Plaintiff contends the calls were made without her consent. Id. at ¶ 62. 4 Plaintiff’s TCPA claim

seeks statutory damages for each allegedly violative call. Id. at ¶¶ 81, 84. The training and




4
 If the court determines the calls were not made using an ATDS, it need not reach the issue of
consent.
                                                   5
        3:18-cv-01495-SAL            Date Filed 06/09/21   Entry Number 70        Page 6 of 13




supervision claims are premised on the TCPA violations and seek damages to compensate Plaintiff

for “damage to her credit and credit reputation, fear, frustration, humiliation, loss of sleep, anxiety,

worry, nervousness, physical sickness, headaches, physical and mental suffering, pain, and

anguish.” Id. at ¶¶ 97, 102.

    Defendant’s Motion submits that it is entitled to judgment as a matter of law on the TCPA

claim because it did not use an ATDS when it phoned Plaintiff. [ECF No. 64.] As outlined in the

Declaration of Michelle Deneen, Defendant used dialing equipment known as Aspect Unified IP

(“Aspect UIP”) and Aspect Agent Initiated Contact (“Aspect AIC”) to phone Plaintiff. [ECF No.

64-1, Deneen Decl. at ¶ 5.] According to Defendant, neither are capable of generating random

telephone numbers or generating sequential blocks of telephone numbers. Id. at ¶ 6. Defendant’s

system works as follows:

    •    Telephone numbers of all members are stored in the Aspect Advanced List Management

         (“ALM”). Id. at ¶ 7.

    •    Each day, Defendant’s representative identifies accounts he or she wishes to call the next

         day based on different criteria, such as “account is overlimit, the period of delinquency,

         [or] the amount of debt.” Id. at ¶¶ 8, 9.

    •    ALM creates a list of telephone numbers for members matching those criteria. Id. at ¶ 9.

    •    The numbers are then transferred to Aspect UIP or Aspect AIC. Id. at ¶ 10.

    •    Numbers are dialed from those pre-created lists. Id. at ¶ 11.

    •    If the Aspect UIP system is used, the Aspect UIP system dials the numbers. If a person

         answers, the call is connected to a live representative. Id.

    •    If the Aspect AIC system is used, the representative initiates the call to a specific number

         on the list. Id. at ¶ 12.


                                                     6
       3:18-cv-01495-SAL      Date Filed 06/09/21      Entry Number 70        Page 7 of 13




The difference between Aspect UIP and Aspect AIC is who initiates the call—the system itself

(Aspect UIP) or a representative (Aspect AIC). Regardless, however, neither system “store[s] or

produce[s] telephone numbers using a random or sequential number generator.” Id. at ¶ 13.

Instead, both dial numbers from a specific list of numbers provided to them. Id.; [see also ECF

No. 64-2 at p.9.] Given these characteristics, Defendant argues its systems do not qualify as

ATDSs as a matter of law. Additionally, because Plaintiff’s training and supervision claims are

premised on TCPA violations, Defendant argues those claims also fail. [ECF No. 64-2 at pp.11–

12.]

   Plaintiff submits two arguments in response to Defendant’s position that the Aspect UIP and

Aspect AIC are not ATDSs. First, Plaintiff argues the dialer at issue must only have the capacity

to store or produce numbers using a random or sequential number generator, and Defendant’s

internal documents establish that the Aspect UIP has that capacity. Second, Plaintiff relies on

footnote 7 in the Duguid opinion to assert that the Aspect UIP has capabilities that render it an

ATDS. According to Plaintiff, footnote 7 leaves open the possibility that the Aspect UIP’s ability

to use a random number generator to determine the order in which numbers are dialed from a

preproduced list may qualify it as an ATDS. The court addresses each, in turn, below and

ultimately declines both arguments.

   A. Defendant’s Internal Documents.

   First, the court agrees with Defendant that the mere fact that its internal documents called the

Aspect UIP an “auto-dialer” does not in and of itself impact whether Aspect UIP’s functions

actually qualify it as an ATDS pursuant to the statutory definition and Duguid. However, the

internal documents and policies may be relevant to the extent they show whether the Aspect UIP’s

functions allow it to store telephone numbers using a random or sequential number generator or



                                                7
     3:18-cv-01495-SAL          Date Filed 06/09/21      Entry Number 70        Page 8 of 13




produce telephone numbers using a random or sequential number generator. If the documents

evidence as much, there may be a genuine dispute as to a material fact. Here, however, the portions

of the internal documents relied upon by Plaintiff do not serve as evidence of either capability, and

there remains no genuine dispute as to any material fact.

   Plaintiff first focuses on the fact that the documents evidence that the Aspect UIP dials numbers

automatically without the assistance of an agent. [ECF No. 65 at p.8.] As we learned from Duguid,

the automatic dialing capability alone is not enough to qualify a system as an ATDS. 141 S. Ct.

at 1168–69 (reversing the Ninth Circuit’s judgment that “held that Duguid had a claim under the

TCPA by alleging that Facebook’s notification system automatically dialed stored numbers”). The

system at issue must store numbers using a random or sequential number generator or produce

numbers using a random or sequential number generator to qualify as an ATDS. Id. at 1169

(“Because Facebook’s notification system neither stores nor produces numbers ‘using a random

or sequential number generator,’ it is not an autodialer.”).

   Plaintiff then turns to and relies on the documents’ reference to a “predictive mode,” by which

calls are made using an algorithm that predicts when an agent will be available to take the call.

[ECF No. 65 at p.8.] Again, the fact that the Aspect UIP can automatically dial numbers on a

preset list based on the number of agents available is not evidence that the Aspect UIP stores or

produces telephone numbers using a random or sequential number generator. This argument is

nothing more than a rehash of the now-rejected Ninth Circuit conclusion that to qualify as an

ATDS, a system “need only have the capacity to ‘store numbers to be called’ and ‘to dial such

numbers automatically.’” Duguid, 141 S. Ct. at 1168 (internal citation omitted)). Just as the

Supreme Court rejected the conclusion in Duguid, this court must reject it here.




                                                  8
      3:18-cv-01495-SAL         Date Filed 06/09/21       Entry Number 70         Page 9 of 13




    Finally, Plaintiff relies on the Aspect UIP’s “blaster” setting, which allows automatic dialing

with transfer to a pre-recorded voice. [ECF No. 65 at p.8.] This argument has no relevance here.

Plaintiff concedes that the only mode at issue in this case is the “predictive mode.”                Id.

(“Defendant’s policy makes clear that calls made by Defendant are made under Aspect’s predictive

mode.”). 5 The court already rejected the argument that the predictive mode operates as an ATDS.

    In sum, and despite Plaintiff’s contentions to the contrary, the internal documents evidence

that Defendant’s system operates exactly as it is outlined in Michelle Deneen’s Declaration—

telephone numbers of members from a pre-created list of targeted accounts are automatically

dialed or dialed by an agent. Plaintiff’s evidence fails to even suggest that the Aspect UIP 6 stores

numbers using a random or sequential number generator or produces numbers using a random or

sequential number generator.

    B. Footnote 7: Duguid.

    Next, the court turns to Plaintiff’s reliance on footnote 7 in Duguid. Plaintiff argues that even

though the Aspect UIP was using a stored list of numbers that were not randomly generated, it can

still qualify as an ATDS if it “use[d] a random number generator to determine the order in which

to pick phone numbers from a preproduced list.” [ECF No. 65 at p.7 (citing Duguid, 141 S. Ct. at




5
  Further, to the extent Plaintiff places some weight on the fact that the “blaster” setting includes
the capability of using a pre-recorded voice, the court notes it is inapposite. Plaintiff does not
allege a violation of the TCPA’s prohibition on pre-recorded voices, and the only evidence in the
record establishes that “[n]one of [the] calls to Plaintiff were artificial/prerecorded calls[.]”
Deneen Decl. at ¶ 4.
6
  Plaintiff focuses on the calls made by Aspect UIP, tacitly conceding that the Aspect AIC is not
an ATDS following Duguid. The court, in turn, focuses its attention on Aspect UIP as well.
However, to the extent there is any question regarding whether the Aspect AIC is an ATDS, the
court finds that it is not, as a matter of law. There is no evidence in the record to give the slightest
suggestion that the Aspect AIC stores or produces numbers using a random or sequential number
generator. Deneen Decl. at ¶ 12 (“[T]he Aspect AIC is a manual-only dialing system that requires
an agent to physically initiate the call to a specific number on the list.”).
                                                   9
     3:18-cv-01495-SAL         Date Filed 06/09/21      Entry Number 70       Page 10 of 13




1172 n.7).] Plaintiff contends, without explanation or supporting evidence, that the Aspect UIP

operates in that manner. Again, the court must disagree.

   At the outset, the court acknowledges a fatal inconsistency in Plaintiff’s argument. In the

“Statement of Facts” (which appears three pages prior to the argument), Plaintiff states that “ALM

specifically determines the order in which telephone numbers are dialed,” it “specifically generates

the numbers in a sequential order to be called and then sends those telephone numbers to the

Aspect UIP system for actual dialing,” and it “specifically sets the sequential order from which

the telephone numbers are dialed.” Id. at p.4 (emphasis added). And then just two pages after

Plaintiff makes her argument regarding footnote 7, she again concedes that “the Aspect Dialer is

an Automated Outbound Dialing service in which outbound calls are made based on telephone

numbers which are stored and then generated in a sequential order by ALM to be dialed by Aspect

UIP.” Id. at p.9 (emphasis added). If the numbers are in “sequential order to be called . . . [by]

the Aspect UIP,” id. at p.4, neither ALM nor the Aspect UIP are “us[ing] a random number

generator to determine the order in which to pick phone numbers from a preproduced list.”

Duguid, 141 S. Ct. at 1172 n.7.

   As stated by Plaintiff in her own recitation of the facts, the “ALM specifically determines the

order in which telephone numbers are dialed.” [ECF No. 65 at p.5; see also ECF No. 66 at p.4

(“Plaintiff argues that Exhibit 5 . . . shows that ‘ALM specifically determines the order in which

telephone numbers are dialed.’ This is absolutely true[.]”) (emphasis added).] Because there is no

evidence that the Aspect UIP randomly selected the dialing order of the telephone numbers from

the predetermined list, Plaintiff’s reliance on footnote 7 is misplaced.

   Moreover, the court finds that Plaintiff takes footnote 7 out of context. Footnote 7 appears in

a section of the opinion discussing whether the application of traditional rules of interpretation



                                                 10
     3:18-cv-01495-SAL         Date Filed 06/09/21      Entry Number 70        Page 11 of 13




lead to a “‘linguistically impossible’ or contextually implausible outcome.” 141 S. Ct. at p. 1171.

Therein, the Court recognized Duguid’s “valiant effort to prove as much,” but ultimately

concluded the effort fell short of reaching the goal. Id. The Court acknowledged that while “it is

odd to stay that a piece of equipment ‘stores’ numbers using a random number ‘generator,’” the

concept “is less odd as a technical matter.” Id. at 1172. It then looked to a piece of equipment

used in 1988, which “used a random number generator to store numbers to be called later (as

opposed to using a number generator for immediate dialing).” Id. Footnote 7 follows the reference

to that 1988 equipment.

    In footnote 7, the Court specifically addressed Duguid’s superfluity argument, i.e., that a

device that stores numbers using a random or sequential number generator would necessarily

produce those numbers using the same process. Id. at 1172 n.7. The Court concluded that this is

“no superfluity,” if “Congress [] include[d] both functions in the autodialer definition so as to

clarify the domain of prohibited services.” Id. (citing BFP v. Resolution Trust Corp., 511 U.S.

531, 544 n.7 (1994)). It followed with an example: “[A]n autodialer might use a random number

generator to determine the order in which to pick phone numbers from a preproduced list.” Id. It

is this language on which Plaintiff relies to argue that the Aspect UIP is an ATDS. But yet again,

this court cannot agree.

    The Supreme Court followed the example with a reference to page 19 of the Professional

Association for Customer Engagement (“PACE”)’s amicus brief. Id. 7 There, PACE described


7
  Preceding the citation is a “See” signal. Duguid, 141 S. Ct. at p.1172 n.7. As outlined in The
Bluebook, the “See” signal is used when “[c]ited authority clearly supports the proposition.” The
Bluebook: A Uniform System of Citation 62 (Harvard Law Review Ass’n et al. eds. 21st ed. 2020)
(emphasis added). It is “used instead of ‘[no signal]’ when the proposition is not directly stated
by the cited authority but obviously follows from it; there is an inferential step between the
authority cited and the proposition it supports.” Id. Thus, looking to the specific page of the cited
amicus brief to assess and interpret the meaning of the disputed sentence is fitting.

                                                 11
     3:18-cv-01495-SAL        Date Filed 06/09/21      Entry Number 70        Page 12 of 13




how the 1988 technology, specifically the ‘028 Patent, worked. [ECF No. 66-2, PACE Amicus

Brief.] It explained that the 1988 technology functions, in part, by creating an “array” or list of

telephone numbers that is sequentially generated and stored. Id. at p.18. 8 In a separate step, the

equipment randomly generates a number, e.g., the number 13. That number is used to identify the

number to be stored or called. Stated differently, the 13th number in the sequentially generated

telephone number list is then produced for dialing or storage. Id. at p.19 (“A telephone number in

the array is identified by the randomly generated number and then produced for creating sequential

records in operation 32, which are then dialed or stored in operation 34.”). As noted on page 19

of PACE’s amicus brief, “[t]he randomly generated number is not necessarily dialed per se but

can be used to produce the corresponding sequentially generated number from the array, which in

turn is used to create the record that is dialed or stored.” Id.   Again, using the example of a

randomly generated number 13, it explains that “the 13th sequentially generated telephone number

in the array is selected for immediate or delayed dialing.” Id.

    Following the above explanation of the then-existing technology, this court must conclude that

footnote 7 does not support Plaintiff’s argument. This court believes the Supreme Court’s

statement—that an “autodialer might use a random number generator to determine the order in

which to pick phone numbers from a preproduced list” and “then store those numbers to be dialed

at a later time”—refers to the process as explained by PACE on page 19 of its amicus brief. And,

as a result, the “preproduced list,” Duguid, 141 S. Ct. at 1172 n.7, is one that is “sequentially




8
 An example of a sequentially generated list of telephone numbers would be 111-111-111, 111-
111-112, 111-111-113, etc. See Gragg v. Orange Cab Co., Inc., 995 F. Supp. 2d 1189, 1193 (W.D.
Wash. 2014); [see also ECF No. 66-2 at p.18 n.4 (noting distinction between “sequential
processing/dialing of telephone numbers in a list” and “dialing sequentially generated numbers”).]
                                                12
     3:18-cv-01495-SAL        Date Filed 06/09/21      Entry Number 70        Page 13 of 13




generated and stored.” [ECF No. 66-2 at p.18.] Because the “preproduced list” in this case is not

one that is “sequentially generated and stored,” the language from footnote 7 is inapposite.

   Having considered Plaintiff’s arguments and the undisputed facts in the record, this court

concludes that Defendant is entitled to judgment as a matter of law on the TCPA claim. There is

no evidence that the Aspect UIP or Aspect AIC store numbers using a random or sequential number

generator or produce numbers using a random or sequential number generator. Both systems “are

capable of making telephone calls only to specific telephone numbers from dialing lists created

and loaded by” Defendant. Deneen Decl. at ¶ 6. They “cannot store or produce telephone numbers

suing a random or sequential number generator.” Id. at ¶ 13. As a result, and in accordance with

Duguid, the court hereby concludes that the Aspect UIP and Aspect AIC are not ATDS, and it

grants summary judgment in favor of Defendant on the TCPA claim.

II. Negligent and Reckless/Wanton Training and Supervision: TCPA.

   The final claims at issue are those for negligent and reckless/wanton training and supervision.

Just as Plaintiff’s TCPA claim fails, the negligent and reckless/wanton training and supervision

claims must also fail. Because Plaintiff’s training and supervision claims relate solely to the

purported TCPA violations, and this court concludes that Defendant is entitled to judgment as a

matter of law on the TCPA claim, the training and supervision claims fails a matter of law.

                                        CONCLUSION

   For the foregoing reasons, Defendant USAA Federal Savings Bank’s Motion for Summary

Judgment, [ECF No. 64], is GRANTED.

   IT IS SO ORDERED.

                                                            /s/ Sherri A. Lydon______________
                                                            United States District Judge
June 9, 2021
Florence, South Carolina

                                                13
